Citation Nr: 1242488	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  09-27 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a low back condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from March 1953 to March 1955.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from February and March 2009 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in April 2009, a statement of the case was issued in July 2009, and a substantive appeal was received in July 2009.  

The Veteran presented testimony at a Board hearing before the undersigned Acting Veterans Law Judge in March 2011, and a transcript of the hearing is associated with the claims folder.

This case was previously before the Board in August 2011, at which time the Board elected to pursue evidentiary development in conjunction with the service connection claims for bilateral hearing loss and tinnitus.  A review of the file reflects that there was substantial compliance with the actions requested in that Remand.  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board's remand directives is required).  Even so, in October 2012, the case again came before the Board at which time an expert medical opinion from the Veterans Health Administration (VHA) was sought.  A VHA opinion was provided in November 2012; it has been added to the record and as will be explained herein, it assists in providing a basis for the allowance of the claims.  

As will be further explained herein, it appears that at this point there is another claim in quasi-appellate status.  In this regard, in an October 2010 rating action, the RO denied service connection for a low back condition.  A document which may be considered a valid and timely Notice of Disagreement was filed in November 2010.  In December 2010, instead of issuing a Statement of the Case (SOC), the RO advised the Veteran that he had until October 2011 to submit additional evidence and that if he did not do so, the RO would take no additional action regarding the claim.  The Board finds that an SOC must be issued to the Veteran without requiring any further steps on the part of the Veteran.  See Manlincon v. West, 12 Vet. App. 238 (1999).  This issue is further addressed in the REMAND following this decision.

A December 2012 review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a low back condition is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence on file is at least in relative equipoise as concerns the issue of whether it is at least as likely as not that the Veteran's currently manifested bilateral hearing loss was caused by acoustic trauma sustained during active service.

2.  The evidence on file is at least in relative equipoise as concerns the issue of whether it is at least as likely as not that the Veteran's currently manifested tinnitus was caused by acoustic trauma sustained during active service.





CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for the establishment of service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2012).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for the establishment of service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

Since the Board is granting the Veteran's service connection claims for bilateral hearing loss and tinnitus, there is no need to discuss in detail whether there has been compliance with the notice and duty to assist provisions of the VCAA because even if, for the sake of argument, there has not been, this is inconsequential and, therefore, at most harmless error.  See 38 C.F.R. § 20.1102. 

Background

The Veteran served on active duty with the United States Army from March 1953 to March 1955.   

In November 2008, the Veteran filed original service connection claims for bilateral hearing loss and tinnitus.  At that time, the Veteran provided lay information indicating that his bilateral hearing loss and tinnitus had begun in August 1954, and that he had been on sick call.  He stated that he was an infantryman 11B who had basic training for 16 weeks and thereafter went on to truck driving training and duties.  He reported that he had been trained in basic training on the M-1 carbine, Browning automatics, 3.5 Bazooka, and hand grenades, with high noise levels from these and driving trucks.  He indicated that he feels that he has severe hearing loss and ringing in his ears due to this. 

In December 2008, the National Personnel Records Center (NPRC) indicated that no relevant service treatment records (STRs) for the Veteran were available, due to a 1973 fire at NPRC.  

The file contains private medical records of Dr. L.L.I., a doctor of audiology, dated in 2009.  When seen in January 2009, the Veteran gave a history of hearing loss starting during his period of military service from 1953 to 1955, and indicated that he was exposed during this time to hazardous noise from gunfire and boilers.  Binaural hearing loss and tinnitus were assessed.  The doctor noted that after reviewing the Veteran's service history, it was possible that some of the Veteran's hearing loss and tinnitus could have been the result of hazardous noise exposure in service.  However, she further observed that there were significant inconsistencies in the test results, such that the results were deemed inconclusive.  

A February 2009 record of Dr. L.L.I., reflects that the Veteran reported that he did not have access to hearing protection in service and that he worked as a truck driver post service.  Audiological test result reliability was described as good and binaural hearing loss and tinnitus were assessed.  The doctor opined that after reviewing the Veteran's service history, it was at least as likely as not that the Veteran's hearing loss and tinnitus were the result of exposure to hazardous noise during service.  

A VA audio examination was conducted in May 2009 and the claims file was reviewed.  The Veteran gave a history of in-service noise exposure in conjunction with artillery and grenade fire during basic training and with his MOS in transportation, requiring him to drive heavy trucks.  He indicated that post-service, he worked at a manufacturing company, which was described as moderately loud.  He indicated that he was required to wear earplugs at the jobsite, and that his post-service employer checked his hearing annually as a work requirement.  He also mentioned that he had retired due to hearing loss and back problems.  The examiner opined that given the Veteran's 43 year work history in an environment that was designated to exceed maximum permissible ambient noise levels by OSHA, it was less likely than not that the Veteran's complaints of hearing loss and tinnitus were the result of his military service, and was more likely than not related to his occupational history.  

In an August 2009 record, Dr. L.L.I. provided another opinion indicating that based on a review of the Veteran's history, it was possible that some of his hearing loss and tinnitus could be the result of hazardous noise exposure in service, but that the degree was unknown due to his post-service work history noise exposure. 

The Veteran presented testimony at a travel Board hearing held in March 2011, at which time he indicated that he was never issued hearing protection during service and stated that during service, he had duties as a truck driver.  He testified that post-service he worked in a factory as a metal polisher.    

A VA audio examination was conducted in November 2011 and the claims file was reviewed.  Bilateral sensorineural hearing loss was diagnosed.  The examiner opined that this was not at least as likely as not caused by or the result of military service.  The examiner explained that the Veteran gave a 39 year history of occupational noise exposure and noted that hearing loss was not claimed during the first post-service year.  The examiner further opined that hearing loss was more likely the result of a combination of occupational noise exposure and age-related factors.  

With respect to tinnitus, the Veteran indicated that he had bilateral tinnitus which had been present for a while.  The examiner opined that tinnitus was less likely than not caused by or the result of military service.  The examiner explained that the Veteran gave a 39 year history of intermittent occupational noise exposure and noted that tinnitus was not claimed during the first post-service year.  

Given the numerous conflicting opinions in file, in October 2012, the Board sought an expert medical opinion from the Veterans Health Administration (VHA).  In November 2012 that opinion was provided for the file.  In pertinent part, the expert opined that in-service noise exposure could have contributed to both the Veteran's hearing loss and tinnitus.  The expert acknowledged that the absence of STRs made the Veteran's claims of hearing loss and tinnitus due to service-related noise exposure more challenging for him.  The expert concluded that the Veteran's lay reports of service noise exposure and acoustic injury contributed to the eventual overall high frequency hearing loss, and noted that tinnitus commonly followed or accompanied hearing loss.  

Analysis

The Veteran maintains that service connection is warranted for bilateral hearing loss and tinnitus, explaining that during service, he was exposed to acoustic trauma without the benefit of ear protection. 

At the outset, it appears that the Veteran's STRs in this case are unavailable. In such a case, the Board's obligation to explain its findings and conclusions, and to consider carefully the benefit-of- the-doubt rule, is heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The Board must point out, however, the O'Hare precedent does not raise a presumption that the missing medical records would, if they still existed, necessarily support the claim. 

Case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision when a veteran's medical records have been destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  Russo v. Brown, 9 Vet. App. 46 (1996).

Generally, in order to prevail on the issue of service connection, there must be (1) evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection shall be granted to a veteran if the veteran served 90 days or more during a war period or after December 31, 1946 or had peacetime service on or after January 1, 1947, and conditions including organic diseases of the nervous system - such as hearing loss, although not otherwise established as incurred in or aggravated by service, are manifested to a compensable degree within one year following the requisite service.  38 C.F.R. §§ 3.307, 3.309.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  

With respect to the hearing loss claim, the provisions of 38 C.F.R. § 3.385 define disability due to impaired hearing.  For the purpose of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Hickson element (1) evidence of currently manifested hearing loss has been presented.  Specifically, upon VA audiological evaluations conducted in May 2009 and November 2011, bilateral hearing disability as defined under 38 C.F.R. § 3.385, was shown.  

With respect to tinnitus, this condition was diagnosed as shown in private medical records of 2009.  Accordingly, the presence of currently claimed tinnitus is also established.

With regard to Hickson element (2), the Veteran has reported experiencing acoustic trauma in conjunction with his service in the United States Army.  He is competent to describe noise exposure sustained during service and his statements to this effect are considered credible.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Unfortunately, in the absence of any STRs there is no way to determine whether any hearing deficit or tinnitus was shown during service or upon separation. 

Under 38 C.F.R. § 3.303(b), a method of establishing the second and third Hickson elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Brown, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

In this case, the Board finds that the Veteran's lay statements describing the onset and chronicity of the bilateral hearing loss and tinnitus due to acoustic trauma in and since service are competent and credible, as they are consistent with his MOS in transport, with duties as a truck driver, and with arms fire noise sustained largely during basic training.

The file also contains several competent medical opinions addressing the issue of the onset and etiology of the Veteran's hearing loss.  Essentially, private medical opinions offered by a private doctor of audiology in 2009 suggest that it is at least as likely as not that currently manifested hearing loss and tinnitus are related to service-related noise exposure.  In contrast, VA examiners in May 2009 and November 2011 implicated post-service industrial noise exposure as the most likely cause of the Veteran's hearing loss and tinnitus.  

As a result, an expert medical opinion from VHA was sought and provided for the record in November 2012.  The expert, having reviewed the Veteran's medical history and records, essentially opined that at minimum, in-service noise exposure could have contributed to the Veteran's hearing loss and tinnitus, and concluded that the service noise exposure and acoustic injury (based on his lay reports) contributed to the eventual overall high frequency hearing loss and currently manifested tinnitus.  The Board finds this opinion to be probative and persuasive.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (noting that among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).

Given the clinical evidence and opinions already provided for the file, the Board concludes that the evidence is at least in equipoise regarding the matter of service incurrence of bilateral hearing loss and tinnitus.  Accordingly, further evidentiary development is not necessary.  Cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose.).  

With resolution of all reasonable doubt in the Veteran's favor, the service connection claims for bilateral hearing loss and tinnitus are granted.  The Board notes that in reaching this conclusion, the evidence is at least in equipoise, and the benefit of the doubt doctrine has been applied.  See 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 49.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

In an October 2010 rating action, the RO denied a service connection claim for a low back condition.  In November 2010, VA received a statement from the Veteran indicating his disagreement with that decision and requesting that the RO "reconsider" the denial.  As mentioned in the Introduction, instead of completing the next administrative step in the appellate process, issuing an SOC, the RO issued the Veteran a letter in December 2010 informing him that unless he provided additional evidence pertaining to his claim by late October 2011, no further action would be taken.  

The Board finds that the Veteran's December 2010 statement should have been construed as a valid and timely Notice of Disagreement pertaining to the service connection claim for a low back condition denied in the October 2010 rating action.  See Bond v. Shinseki, 639 F.3d 1362 (Fed. Cir. Oct. 7, 2011).  

A notice of disagreement is defined as a written communication from a claimant or his/her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction (here, the RO) and a desire to contest the result.  38 C.F.R. § 20.201 (2011).  While special wording is not required, the notice of disagreement must be in writing and in terms that can be reasonably construed as a disagreement with that determination and a desire for appellate review.  Id.  A Veteran must file a notice of disagreement with a determination by the agency of original jurisdiction within one year from the date that the RO mailed notice of the determination.  38 C.F.R. § 20.302(a).  There is no requirement in the regulation that the date of rating action at issue be specified in a notice of disagreement or that any additional evidence be presented in order to pursue the steps of the appellate process.   

Here, the written statement provided by the Veteran and received by VA in November 2010 was timely and expressed dissatisfaction with the denial of the service connection claim for a low back condition in the October 2010 rating action, hence the statement is tantamount to a timely and valid notice of disagreement.  38 C.F.R. § 20.201.  To date, the RO has not issued a Statement of the Case with respect to the claim.  Under these circumstances, the Board has no discretion and is obliged to remand this claim to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

Provide the Veteran with a Statement of the Case addressing the service connection claim for a low back condition.  If, and only if, the Veteran perfects the appeal as to the claim, the case must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


